                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     OUR CHILDREN'S EARTH, et al.,                     Case No. 3:09-cv-09999-SK
                                                        Plaintiffs,
                                   8
                                                                                           ORDER RESPONDING TO PRO SE
                                                 v.                                        LETTERS
                                   9

                                  10     LELAND STANFORD JUNIOR                            Re: Dkt. No. 98
                                         UNIVERSITY,
                                  11                    Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          Lorem ipsum dolor sit amet, consetetur sadipscing elitr, sed diam nonumy eirmod tempor

                                  14   invidunt ut labore et dolore magna aliquyam erat, sed diam voluptua. At vero eos et accusam et

                                  15   justo duo dolores et ea rebum. Stet clita kasd gubergren, no sea takimata sanctus est Lorem ipsum

                                  16   dolor sit amet. Lorem ipsum dolor sit amet, consetetur sadipscing elitr, sed diam nonumy eirmod

                                  17   tempor invidunt ut labore et dolore magna aliquyam erat, sed diam voluptua. At vero eos et

                                  18   accusam et justo duo dolores et ea rebum. Stet clita kasd gubergren, no sea takimata sanctus est

                                  19   Lorem ipsum dolor sit amet. Lorem ipsum dolor sit amet, consetetur sadipscing elitr, sed diam

                                  20   nonumy eirmod tempor invidunt ut labore et dolore magna aliquyam erat, sed diam voluptua. At

                                  21   vero eos et accusam et justo duo dolores et ea rebum. Stet clita kasd gubergren, no sea takimata

                                  22   sanctus est Lorem ipsum dolor sit amet.

                                  23          IT IS SO ORDERED.

                                  24   Dated: 11/6/2019

                                  25

                                  26
                                                                                                   SALLIE KIM
                                  27                                                               United States Magistrate Judge
                                  28
